DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 23 February 2021 which is a continuation in part of application 16/156,913, now US Patent 10,988,226 which claims priority to PRO 62/573,038.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the computer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “a computer”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roda (US 4,259,776).
- Regarding Claim 1. Roda discloses a jig for constructing a mainframe of an airship structure (14, fig. 1-3 illustrate the jig), comprising: 
a first rail (10) and a second rail (12) that are configured to be parallel to each other (fig. 1 illustrates the two rails parallel to one another), the first rail (10) and the second rail (12) each forming an arc (fig. 2 and 3 illustrate the arc formed by the rails); 
a plurality of first supporting structures (26) coupled to the first rail (10 fig. 2 and 3 illustrate the coupling of the supporting structures to the rails), wherein the plurality of first supporting structures (26) have non-uniform heights to support a curvature of the arc of the first rail (10, fig. 2 illustrates that the supporting structures have non-uniform heights, which support a curvature of the arc of the rails with the airship structure in the rail); and 
a plurality of second supporting structures (26) coupled to the second rail (12 fig. 2 and 3 illustrate the coupling of the supporting structures to the rails), wherein the plurality of second supporting structures (26) have non-uniform heights to support a curvature of the arc of the second rail (12, fig. 2 illustrates that the supporting structures have non-uniform heights, which support a curvature of the arc of the rails with the airship structure in the rail); 
wherein the first rail (10) and the second rail (12) are configured to interface with detachable wheels (16/18) coupled to an outer surface of the mainframe (14, the wheels are coupled through contacted with the rails/supports and contact between the portions with the hull) and enable the mainframe to be rotated along its axis on the jig (“the frames and temporary structure assembly can be rotated to convenient positions by the rotating cradles with the air cushions being monitored for pressure to adjust for adequate support” column 3 lines 45-48).
- Regarding Claim 2. Roda discloses the jig of Claim 1, wherein the arc formed by each of the rails (10/12) has a curvature that substantially matches a curvature of an external portion of the mainframe (14, fig. 2 illustrates the arrangement of curvature matching between the rails and mainframe).
- Regarding Claim 3. Roda discloses the jig of Claim 1, wherein the first supporting structures (26) and the second supporting structures (26) have fixed heights (fig. 2 illustrates the supports with fixed heights while on the lower side of the belt, further, the heights are dependent on pressure as the supports are filled with air to cushion the mainframe).
- Regarding Claim 4. Roda discloses the jig of Claim 1, wherein the first supporting structures (26) and the second supporting structures (26) are individually adjustable with respect to their heights (“air pressure in each of the cushions is adjustable individually” column 5 lines 1-2).
- Regarding Claim 5. Roda discloses the jig of Claim 4, wherein each of the first supporting structures (26) comprises: 
an attachment portion that is coupled to a portion of the first rail (10, fig. 2 illustrates the supports attached to the track allowing for the attachment between the cushion and track to be the attachment portion); and 
an adjustment platform that is coupled to a body of the jig (the cushion of each support allows for the adjustment platform, and the system is coupled to a body of the jig).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roda in view of Obviousness.
- Regarding Claim 7. Roda discloses the jig of Claim 1, further comprising: 
a drive unit (28/30) configured to rotate the mainframe (14) placed on the jig (“motor means are provided for rotatably driving the cylinders and belt” column 5 lines 8-9).  Roda does not disclose wherein the drive unit is controlled by a computer.
However, the examiner contends that Roda discloses the claimed invention except for the use of a computer to control the drive units (28/30).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a computer to control the drive units, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  Further, given that Roda discloses the assembly of an airship hull, in can be argued that a controller/computer is inherently required to allow for accurate and controlled rotation of the hull during the assembly process, as without accurate control of the rotation, proper assembly would not be possible.
- Regarding Claim 8. Roda discloses the jig of Claim 1, with the drive units (28/30) and additional units (fig. 3 illustrates additional units) but does not disclose wherein a computer is configured to synchronously control one or more additional drive units of one or more additional jigs, respectively.
However, the examiner contends that Roda discloses the claimed invention except for the use of a computer to synchronously control the drive units (28/30).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a computer to synchronously control the drive units, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.  Further, given that Roda discloses the assembly of an airship hull, in can be argued that a controller/computer is inherently required to allow for accurate and controlled rotation of the hull during the assembly process, as without accurate control of the rotation, proper assembly would not be possible.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        12 July 2022